This cause having been heretofore submitted to the Court upon the transcript of the record of the final judgment herein, and upon briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in said judgment. It is therefore considered, ordered, and adjudged that the judgment of the Circuit Court be and the same is hereby affirmed. See Seaboard Air Line Railway Company vs. Ebert, 138 So.2d 4; Illinois Cent. R. Co. vs. King, 13 So.2d 824.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.